280 F.2d 197
126 U.S.P.Q. 3
WARNER-LAMBERT PHARMACEUTICAL COMPANYInc., Plaintiff-Appellant,v.JOHN J. REYNOLDS, INC., American Bible Society, SusanHopkins Whitmore, Josephine Hopkins Graeber, Minnie HopkinsGilbert, individually and as Trustee, and John Graeber, asTrustee, Defendants-Appellees.
Nos. 133, 340, Dockets 25866, 26115.
United States Court of Appeals Second Circuit.
Argued June 7, 1960.Decided June 21, 1960.

Paul D. Miller, New York City (Milton Black, Leonard Garment, Ronald O. Thomas, Clifton Cooper, and Mudge, Stern, Baldwin & Todd, New York City, on the brief), for aplaintiff-appellant.
John P. McGrath, New York City (Martin D. Jacobs and Hodges, Reavis, McGrath & Downey, New York City, on the brief), for defendant-appellee John J. Reynolds, Inc.
William E. Vogel, New York City (Burke & Burke, New York City, on the brief), for defendant-appellee American Bible Soc.
William Eldred Jackson, New York City (Harrison Tweed, Rebecca M. Cutler and Milbank, T6eed, Hope & Hadley, New York City, on the brief), for defendants-appellees Susan Hopkins Whitmore, Josephine Hopkins Graeber, Minnie Hopkins Gilbert and John Graeber.
Before LUMBARD, Chief Judge, and CLARK and MOORE, Circuit Judges.
PER CURIAM.


1
The grant of summary judgment is affirmed on the opinion of Judge Bryan, reported at D.C.S.D.N.Y.1959, 178 F. Supp. 655.  The appeal from Judge Bryan's denial of plaintiff's motion for leave to deposit in court royalty payments accruing during the pendency of the suit is dismissed as moot.